DETAILED ACTION
Status of the Claims
	The present application was filed on 7/21/2020.  This is the first Office Action on the merits.  Claims 1-21 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The Information Disclosure Statements (IDSs) filed on 7/21/2020 and 5/31/2022 are in compliance with 37 CFR §1.97.  Accordingly, the IDSs have been considered by the Examiner herewith.

Drawing Objections
The drawings are objected to because of the following: 
Regarding FIG. 7B, said drawing fails to comply with 37 CFR 1.84(p)(5).  In particular, FIG. 7B does not reference “vehicle 702”, “vehicles 708, 710 and 714”, or the “tall building 718”, as mentioned when discussing FIG. 7B in paragraph [0072] of Applicant’s specification.  
Regarding FIG. 7C, said drawing fails to comply with 37 CFR 1.84(l) and 1.84(q).  In particular, FIG. 7C does not include lines having satisfactory reproduction characteristics (e.g., See FIG. 7C in U.S. Patent Application Publication No. 2022/0024484).  More specifically the overlapping shadings associated with each of “likelihood region 782”, “likelihood region 784” and “likelihood region 786” make it almost impossible to visually distinguish what “highly localized region 788” does and does not comprise.  Furthermore, the lead line associated with reference character 788 is obscured by one or more of “likelihood region 782”, “likelihood region 784” and “likelihood region 786”.  Each of regions 782, 784, 786, and 788 should be clearly distinguishable and reproducible.  Examiner seeks clarification as to what region, specifically, Applicant’s “highly localized region 788” does/does not comprise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 5, 6, 8, 11-13, 16-18, and 20 are objected to because of the following informalities:
As per Claim 1, said Claim is objected to as follows:
Initially, Examiner suggests “receiving, by one or more processors of the vehicle, other audio sensor data…” to further distinguish “audio sensor data” associated with “other vehicles”.	
Next, Examiner suggests “evaluating…the received other audio sensor data…” at least since “obtaining” and “receiving” are synonyms.  Stated differently, Applicant’s sole reliance on “received”, to distinguish which “audio sensor data” is being referenced, is lacking.
Next, similar to Claim 19, Examiner suggests “an estimated location in the external environment at which…” and “the estimated location of the specific sound… for clarity and consistency (e.g., Claim 8 references “the estimated location of the specific sound”)  
As per Claim 5, Examiner suggests “the type of the specific sound See MPEP 2173.05(b)(III)(E), regarding the use of “type”).
As per Claim 6, Examiner suggests “the received other audio sensor data” for consistency. 
As per Claim 8, said Claim is objected to as follows:
	Initially, Examiner suggests “based on the obtained audio sensor data 
	Next, Examiner suggests “based on the received other audio sensor data 
As per Claim 11, Examiner suggests “using a 
As per Claim 12, Examiner suggests “transmitting the obtained audio sensor data to: (i)…, or (ii)….” for clarity.  
As per Claim 13, Examiner suggests “transmitting a set of non-acoustical sensor data to: (i)…, or (ii) [[to]] the….” for clarity.  
As per Claim 16, Examiner suggests “…to account for one or more of: (i)…, (ii)…, or (iii)…..” for clarity.
As per Claim 17, Examiner suggests “receiving the other audio sensor data : (i) directly receiving the other audio sensor data from the one or more other vehicles, or (ii) indirectly receiving the other audio sensor data from a back-end server system” for clarity and consistency. 
As per Claim 18, Examiner suggests “and wherein controlling operation…includes…” \
As per Claim 20, Examiner suggests “the received audio sensor data .   
Appropriate correction is required.

Claim Interpretation
	With respect to Claim 1, Applicant recites “evaluating…to identify…” which is intended use of questionable weight (i.e., while Claim 1 requires “evaluating…”, Claim 1 does not require any “identifying” to ever actually occur).  In this vein, Applicant’s “controlling” step, which is contingent on such an “identifying”, is also of questionable weight1.  Applicant must positively claim its method steps.  
	With respect to Claim 2, Applicant recites “using…to identify…” which is intended use of questionable weight (i.e., while Claim 2 requires “using non-acoustical sensor data”, Claim 2 does not require any “identifying” to ever actually occur).  Applicant is claiming a method.  Examiner suggests that Applicant positively recite its method steps.  
	With respect to Claim 3, Applicant appears to define a characteristic of the non-acoustical sensor data (i.e., as from the one or more other vehicles) rather than require a further method step (e.g., a positive receiving step).  Applicant is claiming a method.  Examiner suggests that Applicant positively (i.e., not passively) recite method steps.
	With respect to Claim 6, in line with above, Claim 1 does not require any “identifying” to ever actually occur.  Accordingly, Applicant’s further “evaluating” step, which is contingent on such an “identifying”, is of questionable weight. 
	With respect to Claim 8,  Applicant recites “comparing…to identify…” which is intended use of questionable weight (i.e., while Claim 8 requires “comparing the first likelihood region and the one or more additional likelihood regions”, Claim 8 does not require any “identifying” to ever actually occur).  Applicant is claiming a method.  Examiner suggests that Applicant positively recite its method steps.   
	With respect to Claim 14, Claim 12 recites limitations in the alternative (i.e., “(i)” or “(ii)”).  Here, Applicant’s further “selecting” step is contingent on alternative (i) and, accordingly, of questionable weight. 
With respect to Claim 18, in line with above, Claim 1 does not require any “identifying” to ever actually occur.  Accordingly, Applicant’s further “evaluating” and “adjusting” steps, which are contingent on such an “identifying”, are of questionable weight.
 	With respect to Claim 19, Applicant recites “evaluating…to identify…” which is intended use of questionable weight (i.e., while Claim 19 requires “evaluating…”, Claim 19 does not require any “identifying” to ever actually occur).  In this vein, Applicant’s “transmitting” step, which is contingent on such an “identifying”, is also of questionable weight.  Applicant must positively claim its method steps.
With respect to Claim 20,  Applicant recites “comparing…to identify…” which is intended use of questionable weight (i.e., while Claim 20 requires “comparing the plurality of likelihood regions”, Claim 20 does not require any “identifying” to ever actually occur).  In this vein, Applicant’s further defined “transmitting” step, which is contingent on such an “identifying”, is also of questionable weight.  Applicant must positively claim its method steps.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 1, said Claim is rejected as follows:
Initially, Examiner questions what the phrase “associated with the timestamp information” is referencing (e.g., “the one or more other vehicles”, “locations”, etc.).
Next, Applicant introduces “one or more acoustical sensors…configured to detect sounds” followed by “received [other] audio sensor data including direction-of-arrival and timestamp information regarding a detected sound” followed by “evaluating…the obtained audio sensor data and the received [other] audio sensor data…to identify an estimated location at which a specific sound emanated…” (i.e., without a positively recited “emanating” step).  Within this backdrop, Examiner first questions what “obtained audio sensor data” even comprises (e.g., no detected sounds, detected sounds including/not including the detected sound of the received other audio sensor data, detected sounds including/not including the specific sound, etc.).  Secondly, Examiner questions whether “a specific sound emanated” is referencing the sole “detected sound” from the “received [other] audio sensor data” or seeks to introduce another sound.  One should not have to guess the metes and bounds of Applicant’s claim.  Applicant must particularly and positively claim its invention.
As per Claim 8, “the estimated location of the particular object” lacks clear antecedence.  Here, Claim 1 intends “to identify…a particular object that likely issued the specific sound” (i.e., location not referenced).  Examiner questions whether Applicant intended “the estimated location of the specific sound 
   As per Claim 19, said Claim is rejected as follows:
Initially, Examiner questions what the phrase “associated with the timestamp information” is referencing (e.g., “the vehicles”, “locations”, etc.).
Next, Applicant introduces “the received audio sensor data including direction-of-arrival and timestamp information regarding a detected sound” followed by “evaluating…the received audio sensor data…to identify an estimated location in the external environment at which a specific sound emanated…” (i.e., without a positively recited “emanating” step).  Within this backdrop, Examiner questions whether “a specific sound emanated” is referencing the sole “detected sound” from the “received audio sensor data” or seeks to introduce another sound.  One should not have to guess the metes and bounds of Applicant’s claim.  Applicant must particularly and positively claim its invention.
As per Claim 20, “the estimated location of the particular object” lacks clear antecedence.  Here, Claim 19 intends “to identify…a particular object that likely issued the specific sound” (i.e., location not referenced).  Examiner questions whether Applicant intended “the estimated location of the specific sound 
As per Claims 2-7, 9-18, and 21, said Claims are rejected at least by virtue of their dependency.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1:  Under Step 1, it is determined whether each Claim, as a whole, is to a process, machine, manufacture, or composition of matter.  [See MPEP 2106.03(II)].
Claims 1-18 are drawn to a method of operating a vehicle in an autonomous driving mode (i.e., a process) and Claims 19-21 are drawn to a method of assisting one or more vehicles operating in an autonomous driving mode (i.e., a process).  Accordingly, each of Claims 1-21 is drawn to at least one statutory category of invention. [Step 1: Yes].

Step 2A:  Under Step 2A, it is determined whether the Claims are directed to a judicial exception (e.g., abstract idea).  Step 2A is a Two Prong inquiry.  [See MPEP 2106.04(II)(A)].

Step 2A, Prong One: Under Step 2A, Prong One, it is determined whether the Claim(s) recite (i.e., sets forth or describes) a judicial exception (e.g., abstract idea). [See MPEP 2106.04(II)(A)(1)].
Claim 1:  	A method of operating a vehicle in an autonomous driving mode, the method comprising: 
obtaining, by one or more acoustical sensors of a perception system of the vehicle, audio sensor data, the one or more acoustical sensors being configured to detect sounds in an external environment around the vehicle; 
receiving, by one or more processors of the vehicle, audio sensor data from one or more other vehicles operating in an autonomous driving mode, the received audio sensor data including direction-of-arrival and timestamp information regarding a detected sound from the external environment; 
evaluating, by the one or more processors, the obtained audio sensor data and the received audio sensor data based on a location of the vehicle and locations of the one or more other vehicles associated with the timestamp information to identify an estimated location at which a specific sound emanated and a particular object that likely issued the specific sound; and 
based on a type of the specific sound, the estimated location, and a type of the particular object, the one or more processors controlling operation of the vehicle in the autonomous driving mode.

(Examiner Note:  Underlined recitations are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A, Prong Two herein.)

Considering Claim 1, the first limitation of obtaining…audio [] data [associated with a source/vehicle], as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.2  More specifically, the first limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., aurally observing audio data associated with the source/vehicle).  Similarly, the second limitation receiving…audio [] data [associated with another source(s)/vehicles] the received audio [] data including direction-of-arrival and timestamp information regarding a detected sound from the external environment, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the second limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., aurally receiving audio data from the other source(s)/vehicle(s) in an external environment, each audio datum received at a respective time and perceived as coming from a respective direction).  Further, the third limitation of evaluating…the obtained audio [] data and the received audio [] data based on a location of the [source/vehicle] and locations of the [other source(s)/ vehicles(s)] associated with the timestamp information to identify an estimated location at which a specific sound emanated and a particular object that likely issued the specific sound, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  Specifically, the third limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., evaluating audio data aurally observed/received from respective locations, in one’s mind, to deduce a specific sound and identify the source of that specific sound, i.e., this is a basic human task).  Accordingly, each of the first, second, and third, limitations fall within the “Mental Processes” grouping of abstract ideas [See MPEP 2106.04(a)(2)(III), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind] and thus Claim 1 recites an abstract idea.  [Step 2A, Prong One: Yes].

Considering Claim 2-18, the further recitations: using non-acoustical sensor data to identify at least one of the estimated location or the type of the particular object (Claim 2, e.g., visually observed data, further evaluation in one’s mind); wherein the non-acoustical sensor data is received from the one or more other vehicles (Claim 3, e.g., visually observe flashing headlights of vehicle(s) near the object); identifying the type of the specific sound (Claim 4, i.e., further evaluation in one’s mind); wherein the specific sound type is a horn honk or a siren noise (Claim 5, i.e., determination/judgment in one’s mind); wherein identifying the estimated location includes evaluating the received audio sensor data according to positions of each acoustical sensor of an array of sensors from each of the one or more other vehicles (Claim 6); wherein the evaluating is further based on a pose of the [source/vehicle] and poses of each of the one or more other [sources/vehicles] (Claim 7, i.e., further evaluation in one’s mind); identifying a first likelihood region as the estimated location of the specific sound based on the audio sensor data obtained from the perception system of the [source/vehicle]; identifying one or more additional likelihood regions as the estimated location of the specific sound based on the audio sensor data received from each of the one or more other [sources/vehicles]; and comparing the first likelihood region and the one or more additional likelihood regions to identify a highly localized region as the estimated location of the particular object (Claim 8, i.e., further determination/judgment in one’s mind); determining whether the specific sound relates to operation of the vehicle in the autonomous driving mode (Claim 9, i.e. further determination/judgment in one’s mind); changing a driving operation of the vehicle in response to determining that the specific sound relates to the operation of the vehicle in the autonomous driving mode (Claim 10); using the determination that the specific sound relates to the operation of the vehicle in the autonomous driving mode in a reinforcement learning process (Claim 11, i.e., memorizing the determination/judgment); transmitting the obtained audio sensor data to (i) at least one of the one or more other vehicles, or (ii) a back-end server system remote from the vehicle and the one or more other vehicles (Claim 12, i.e., verbally communicating audio data to another driver, i.e., what was heard); transmitting a set of non-acoustical sensor data to (i) the at least one of the one or more other vehicles, or (ii) to the back-end server system (Claim 13, i.e., verbally communicating visual data to another driver, i.e., what was seen); selecting the one or more other vehicles based on at least one of a proximity to the vehicle, an estimated proximity to the particular object, a driving condition, or an environmental condition (Claim 14, i.e., determination in one’s mind); pre-processing the obtained audio sensor data to perform one or more of noise cancellation, filtering, signal averaging or signal boosting (Claim 15, e.g., ignoring, in one’s mind, ambient noise); wherein the pre-processing includes pre-processing multiple samples of the obtained audio sensor data to account for one or more of (i) changes over time in positioning of the one or more acoustical sensors of the perception system of the vehicle, (ii) signal attenuation, or (iii) a Doppler shift caused by relative movement of the particular object and the vehicle (Claim 16, e.g., aurally observing a distant, faint sound multiple times); wherein receiving the audio sensor data from one or more other vehicles includes one of (i) directly receiving the audio sensor data from the one or more other vehicles, or (ii) indirectly receiving the audio sensor data from a back-end server system (Claim 17, i.e., direct/indirect observations); and evaluating a change in the specific sound over time; and controlling operation of the vehicle in the autonomous driving mode includes adjusting operation of the vehicle in the autonomous driving mode based on the change in the specific sound over time (Claim 18, i.e., further evaluation/interpretation in one’s mind), similarly, as drafted, are functions that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, each further limitation, which is recited at a high level of generality, can be practically performed in the human mind (see respective parentheticals).  Accordingly, the further limitations of Claims 2-18 fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectfully depend.

Claim 19:	A method of assisting one or more vehicles operating in an autonomous driving mode, the method comprising: 
receiving, by one or more processors of a server system, audio sensor data from a set of vehicles each operating in an autonomous driving mode, the received audio sensor data having been detected by one or more acoustical sensors of a perception system of each vehicle of the set of vehicles, the received audio sensor data including direction-of-arrival and timestamp information regarding a detected sound from an external environment of each corresponding vehicle; 
evaluating, by the one or more processors, the received audio sensor data based on locations of the vehicles associated with the timestamp information to identify an estimated location in the external environment at which a specific sound emanated and a particular object that likely issued the specific sound; and 
transmitting, to the set of vehicles, the estimated location of the specific sound and at least one of a type of the specific sound and a type of the particular object.

Considering Claim 19, the first limitation of receiving…audio [] data from a set of [sources/vehicles]…the received audio [] data including direction-of-arrival and timestamp information regarding a detected sound from an external environment of each corresponding vehicle, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the first limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., aurally receiving audio data from the other source(s)/vehicle(s) in an external environment, each audio datum received at a respective time and perceived as coming from a respective direction).  Similarly, the second limitation of evaluating…the received audio [] data based on locations of the [sources/vehicles] associated with the timestamp information to identify an estimated location in the external environment at which a specific sound emanated and a particular object that likely issued the specific sound, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the second limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., evaluating audio data aurally observed/received from respective locations, in one’s mind, to deduce a specific sound and identify the source of that specific sound, i.e., this is a basic human task).  Further, the third limitation of transmitting, to the set of vehicles, the estimated location of the specific sound and at least one of a type of the specific sound and a type of the particular object, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  Specifically, the third limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., verbally communicating information associated with audio data to another driver, i.e., what was heard, where it was heard, etc.).  Accordingly, each of the first, second, and third, limitations fall within the “Mental Processes” grouping of abstract ideas [See MPEP 2106.04(a)(2)(III), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind] and thus Claim 19 recites an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 20 and 21, the further recitations: identifying a plurality of likelihood regions as the estimated location of the specific sound based on the audio sensor data received from each of the vehicles in the set; and comparing the plurality of likelihood regions to identify a highly localized region as the estimated location of the particular object; wherein transmitting the estimated location comprises transmitting the highly localized region to the set of vehicles (Claim 20, i.e., further determinations/judgments in one’s mind, verbal communication of further information associated with the audio data to another driver) and determining whether the specific sound relates to operation of a given one of the set of vehicles (Claim 21, i.e., further determination/judgment in one’s mind), similarly, as drafted, are functions that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, each further limitation, which is recited at a high level of generality, can be practically performed in the human mind (see respective parentheticals).  Accordingly, the further limitations of Claims 20 and 21 fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectfully depend.

Step 2A, Prong Two: Under Step 2A, Prong Two, it is determined whether the Claim(s) recite additional elements that integrate the judicial exception (e.g., abstract idea) into a practical application.  [See MPEP 2106.04(II)(A)(2)].  Here, integration into a practical application is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they integrate the judicial exception (e.g., abstract idea, as set forth or described) into a practical application using one or more relevant Supreme Court and Federal Circuit identified considerations.  [See MPEP 2106.04(d)(I-II)].  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  [See MPEP 2106.04(d)].
Considering Claim 1, the additional elements of a vehicle in an autonomous driving mode…by one or more acoustical sensors of a perception system of the vehicle, audio sensor data, the one or more acoustical sensors being configured to detect sounds in an external environment around the vehicle and by one or more processors of the vehicle, audio sensor data from one or more other vehicles operating in an autonomous driving mode… by the one or more processors are recited at such a high level of generality that Claim 1 amounts to no more than mere instructions to apply the judicial exception using generic components (i.e., a generic vehicle driving in autonomous mode, generic acoustic sensors of a generic perception system that broadly detect sounds/audio sensor data, one or more vehicle processors, etc.).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a vehicle, a computerized processing environment).  [See MPEP 2106.05(h)].  Moreover, the additional element based on a type of the specific sound, the estimated location, and a type of the particular object, the one or more processors controlling operation of the vehicle in the autonomous driving, appears to be post-solution activity tangential to the recited abstract idea (e.g., evaluating obtained/received audio data to identify and locate the source of a sound).  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, Claim 1 is directed to an abstract idea. [Step 2A: Yes].
Considering Claims 2-18, the additional elements non-acoustical sensor data (Claims 2-3, 13), wherein identifying the estimated location includes evaluating the received audio sensor data according to positions of each acoustical sensor of an array of sensors from each of the one or more other vehicles (Claim 6), audio sensor data obtained from the perception system of the [source/vehicle] (Claim 8), back-end server system (Claims 12-13, 17), and the one or more acoustical sensors of the perception system of the vehicle (Claim 16) are similarly recited at such a high level of generality (e.g., lack any meaningful specificity) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., sensors, sensor array, perception system, servers, etc.) as tools to perform the abstract idea.  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment, a vehicle environment).  [See MPEP 2106.05(h)].  Moreover, the additional elements changing a driving operation of the vehicle in response to determining that the specific sound relates to the operation of the vehicle in the autonomous driving mode (Claim 10) and controlling operation of the vehicle in the autonomous driving mode includes adjusting operation of the vehicle in the autonomous driving mode based on the change in the specific sound over time (Claim 18) appear to be post-solution activities tangential to the recited abstract idea (e.g., evaluating obtained/received audio data to identify and locate the source of a sound).  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].
Considering Claim 19, the additional elements of one or more vehicles operating in an autonomous driving mode,… by one or more processors of a server system, audio sensor data from a set of vehicles each operating in an autonomous driving mode, the received audio sensor data having been detected by one or more acoustical sensors of a perception system of each vehicle of the set of vehicles…by the one or more processors are recited at such a high level of generality that Claim 19 amounts to no more than mere instructions to apply the judicial exception using generic components (i.e., generic vehicles operating in autonomous mode, generic processors, server system, generic acoustical sensors of a generic perception system that broadly detect sounds/audio sensor data, etc.).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a vehicle, a computerized processing environment).  [See MPEP 2106.05(h)].  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, Claim 19 is directed to an abstract idea. [Step 2A: Yes].
Considering Claims 20 and 21, the additional audio sensor data is similarly recited at such a high level of generality (e.g., lack any meaningful specificity) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., audio sensors, etc.) as tools to perform the abstract idea.  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  [See MPEP 2106.05(h)].  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].

Step 2B:  Under Step 2B, it is determined whether the Claim(s) recite additional elements that amount to significantly more than the judicial exception.  Here, amounting to significantly more is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they contribute an inventive concept using one or more Supreme Court identified considerations.  [See MPEP 2106.05(II)].  An “inventive concept” cannot be furnished by the judicial exception (e.g., abstract idea) itself.  [See MPEP 2106.05(I), citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)].  Instead, an "inventive concept" is furnished by an element or a combination of elements recited in the Claim(s) in addition to the judicial exception, and is sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself.  [See MPEP 2106.05(I), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014)].
Considering Claims 1-20, as discussed in Step 2A, Part Two, the identified additional elements when evaluated individually and/or in combination amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., using generic computer components as tools to perform the abstract idea) and/or merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized/vehicle environment, nominally recited components).  
Additionally, and/or alternatively, simply appending well-understood, routine, and/or conventional activities, previously known to the industry and specified at a high level of generality, to the judicial exception fails to qualify as “significantly more”.  [See MPEP 2106.05(I)(A), citing Alice Corp. 573 U.S. at 225].  For example, the Courts have found activities including receiving or transmitting data over a network, sorting information, and electronically scanning or extracting data, to be well-understood, routine, and/or conventional activities when claimed in a merely generic manner, at a high level of generality, or as insignificant extra-solution activity.  [See MPEP 2106.05(d)(II)].  Here, Applicant’s additional elements, based on a type of the specific sound, the estimated location, and a type of the particular object, the one or more processors controlling operation of the vehicle in the autonomous driving (Claim 1), changing a driving operation of the vehicle in response to determining that the specific sound relates to the operation of the vehicle in the autonomous driving mode (Claim 10) and controlling operation of the vehicle in the autonomous driving mode includes adjusting operation of the vehicle in the autonomous driving mode based on the change in the specific sound over time (Claim 18), which are recited at a high level of generality, are similarly well-understood, routine, and/or conventional activities (e.g., See U.S. Patent Application Publication No. 2020/0398832 to Tzirkel-Hancock et al., para [0056], “positive urgency…indicate an upcoming collision event between the acoustic source and the vehicle 10” & para [0058], “processor 44 controls the vehicle 10 based on the verified urgency” & U.S. Patent Application Publication No. 2021/0109187 to Watt et al., para [0023], “generate control signals…vehicle can perform actions including stopping or pulling over when an approaching emergency signal sound is detected”, para [0003], “sounds that are present in the environment can change over time” & para [0041], “machine-learned model…improve over time”, etc.) which fail to amount to an inventive concept. (See MPEP 2106.05(g), “the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional”, citing Parker v. Flook, 437 U.S. 584, 588-89, (1978)).  Accordingly, no additional element or combination of additional elements recited in addition to the judicial exception is/are sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself and therefore, cannot provide an inventive concept.  [Step 2B:  No].  As such, Claims 1-21 are not patent subject matter eligible under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0398832 to Tzirkel-Hancock et al. (hereinafter Tzirkel ‘832) in view of U.S. Patent Application Publication No. 2020/0207371 to Dougherty et al. (hereinafter Dougherty ‘371) and U.S. Patent Application Publication No. 2015/0177363 to Hermann et al. (hereinafter Hermann ‘363).  
As per Claim 1, Tzirkel ‘832 teaches [a] method of operating a vehicle in an autonomous driving mode (para [0001], “controlling partially or fully autonomous vehicles” & para [0039], “vehicle 10 is an autonomous vehicle…Level Four or Level Five automation system”) as follows:
Initially, Tzirkel ‘832 teaches obtaining, by one or more acoustical sensors of a perception system of the vehicle, audio sensor data, the one or more acoustical sensors being configured to detect sounds in an external environment around the vehicle; (para [0041], “sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment…of the autonomous vehicle 10…sensing devices 40a-40n can include…acoustic sensors…” & FIG. 2 & para [0047], “audio sensor arrangement 40 including audio sensor arrays 40a-40d for sensing an acoustic signal 41a, for example a sound wave or acoustic wave, from an acoustic source 41 in the environment…[e]ach of the audio sensor arrays 40a-40d may include one or more audio sensors, for example microphones…[t]he audio sensor arrays 40a-40d receive the acoustic signal 41a…and generate acoustic signal data 41b”)
However, Tzirkel ‘832 does not explicitly disclose receiving, by one or more processors of the vehicle, audio sensor data from one or more other vehicles operating in an autonomous driving mode…;  Regardless, Tzirkel ‘832 does disclose that a plurality of respective audio sensor arrays (FIG. 2, “audio sensor arrays 40a-40d”) may each receive an acoustic signal from a common acoustic source (FIG. 2, “acoustic signal 41a” from “acoustic source 41”) and generate respective “acoustic signal data 41b” (See FIG. 2, i.e., “acoustic signal data 41b” from each audio sensor array 40a, 40b, 40c, and 40d), where each respective “acoustic signal data 41b” is received by a “localization module 44b of the processor 44” of the autonomous vehicle 10 (para [0048] & para [0040], “autonomous vehicle 10…at least one controller 34” & para [0044], “controller 34 includes at least one processor 44”).  In this vein, Dougherty ’371 teaches that autonomous vehicles may be equipped with a “vehicle autonomous driving system (VADS)” (para [0029]).  In particular, each VADS “may be configured to identify all vehicles that are within a threshold distance [] from [an] autonomous vehicle” (para [0031]) and “may initiate a cooperative driving engagement in which [each] autonomous vehicle shares sensor data with the identified vehicle(s)…so as to best leverage the sensors of each vehicle” (para [0033]), wherein the “autonomous vehicles [may] communicate using vehicle-based wireless communications [including] direct C-V2X, which includes vehicle-to-vehicle (V2V)...” (paras [0042]-[0043] & para [0160]).  More specifically, each cooperating autonomous vehicle “may include a plurality of sensors 102-138…capable of detecting a variety of information useful for navigation and collision avoidance [including] microphones 124, 134” (para [0064], i.e. audio sensor data).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include receiving, by one or more processors of the vehicle, audio sensor data from one or more other vehicles operating in an autonomous driving mode….  As discussed, Tzirkel’s ‘832 “localization module 44b” is capable of receiving a plurality of respective acoustic signal data 41b generated by a plurality of respective audio sensor arrays 40a-40d.  (See cites above).  Here, receiving (i.e., by Tzirkel’s ‘832 localization module 44b) further acoustic signal data (e.g., audio sensor data generated with respect to a common acoustic source and shared, via V2V communications, by a plurality of other, proximal autonomous vehicles) leads to expected results (e.g., Tzirkel ‘832, para [0048], i.e., all received acoustic signal data used to localize the common acoustic source).  Tzirkel ‘832 supports wireless communication “to and from other entities 48, such as [] other vehicles (‘V2V’ communication…)” (para. [0042]).  Notably, Dougherty ‘371 acknowledges that its “cooperative driving engagement [may] involve only [the] sharing of sensor data among the cooperating vehicles” (para [0163], emphasis added) and suggests that “[i]mproved vehicle-based communications…allow autonomous vehicles to better identify, analyze, interpret, and respond to the dynamic [] capabilities of surrounding vehicles [to] enhance traffic efficiency and safety” (para [0028]).  
Next, Tzirkel ‘832 does not explicitly disclose…the received audio sensor data including direction-of-arrival…information regarding a detected sound from the external environment.  Regardless, Tzirkel ‘832 discloses that its “processor 44 comprises an array processing module 44a configured to obtain audio data of the acoustic source 41 based on the acoustic signal data 41b from the audio sensor arrays 40a-40d” (para [0048]).  In particular, the “processor 44 determines a receiving direction of the acoustic source 41 [based on the obtained audio data], wherein the receiving direction is indicative of a direction of the at least one acoustic source 41 relative to the vehicle 10” (See para [0048], i.e., direction-of-arrival (DoA)).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include …the received audio sensor data including direction-of-arrival …information regarding a detected sound from the external environment.  Here, incorporating such known components/functionality (e.g., processor capable of determining a DoA associated with audio sensor data) associated with one autonomous vehicle (i.e., Tzirkel’s ‘832 vehicle 10) into others (e.g., Dougherty’s ‘371 vehicles 100) leads to expected results (e.g., audio sensor data, further including a determined DoA, sharable/receivable via V2V communications, etc.).
Next, Tzirkel ‘832 does not explicitly disclose [the received audio sensor data including] timestamp information regarding a detected sound from the external environment.  Regardless, Hermann ‘363 discloses a “[sound] detection system 100” including “[o]ne or more vehicles 101” (see FIG. 1) where “[e]ach vehicle 101 [has] one or more data collectors 110” (para [0008] & para [0024], i.e., data collectors 110 including “audio [] sensors such as microphones”).  In particular, Hermann ‘363 teaches that a system computer “may receive collected data 115 from one or more vehicles 101 within a predefined proximity to a [sound] location 195 for a period of time” “to identify or estimate a [sound] location” (para [0009]).  In particular, Hermann ‘363 evidences that, when receiving “information from multiple vehicles 101 in an area recognizing the same [sound] event” that “timestamps [are] included in the collected data 114 from [the] various respective vehicles” (para [0013]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include [the received audio sensor data including] timestamp information regarding a detected sound from the external environment.  Here, receiving, by Tzirkel’s ‘832 processor 44, further audio sensor-associated data (i.e., time-stamped audio sensor data shared by other, proximal autonomous vehicles) leads to expected results (e.g., Tzirkel ‘832, para [0048], i.e., all received acoustic signal data used to localize the common acoustic source).  Hermann ‘363 suggests that “a time signature stamp [] from a shared clock” “ensure[s that] each vehicle 101 stamps the time to a common reference” to “further improve [the] accuracy of the location 195 approximation” (para [0015]).  
Next,  Tzirkel ‘832 does not explicitly disclose evaluating, by the one or more processors, the obtained audio sensor data and the received audio sensor data based on a location of the vehicle and locations of the one or more other vehicles associated with the timestamp information to identify an estimated location at which a specific sound emanated and a particular object that likely issued the specific sound;  Regardless, Tzirkel ‘832 does disclose the “localization module 44b” of its “processor 44” as evaluating all received acoustic signal data 41b to localize a common acoustic source 41 (FIG. 2 & para [0048]).  Furthermore, Tzirkel ‘832 discloses its “pattern recognition module 44e” of its processor 44 as allocating audio sensor data “to at least one [stored] pre-trained audio model[]” where a “type and urgency classifier module 44f of the pattern recognition module 44e” identifies/classifies the “acoustic source 41 (para [0056]).  In this vein (i.e., in the context of receiving collected data 115 from multiple vehicles 101) Hermann ‘363 teaches, that since the “[i]ntensity of [a] recorded sound could vary for [each] given vehicle 101 due to real world factors such as…[a] distance from a gunshot location 195” that “collected data 115…should include GPS location data” (para [0012], i.e., “GPS longitude and latitude coordinates”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include evaluating, by the one or more processors, the obtained audio sensor data and the received audio sensor data based on a location of the vehicle and locations of the one or more other vehicles associated with the timestamp information to identify an estimated location at which a specific sound emanated and a particular object that likely issued the specific sound.  Here, Hermann ‘363 appreciates “[sound] location 195 [as] determined according to known triangulation methods, e.g., comparing geo-coordinates of various vehicles 101 reporting the [sound], sound intensities recorded by the respective vehicles 101, and timestamps associated with the sounds recorded by respective vehicles 101” (para [0032], i.e. based on the location(s) associated with each sound-recording vehicle(s)).  One is expected to use known tools (i.e., triangulation methodologies) according to their known abilities.
Next, Tzirkel ‘832 teaches based on a type of the specific sound, the estimated location, and a type of the particular object, the one or more processors controlling operation of the vehicle in the autonomous driving mode (para [0056], “processor 44…determine a type of the at least one acoustic source” & para [0060], e.g., “shout or cry of a person” & para [0056], processor 44…determine an urgency estimation of a current driving scenario…[a] positive urgency estimation may indicate an upcoming collision event between the acoustic source 41 and the vehicle 10” & para [0062]  para [0058], “processor 44 controls the vehicle 10 based on the verified urgency estimation of the current driving scenario” & para [0059], “changing of the driving path of the vehicle 10”).
As per Claim 2, Tzirkel ‘832, as modified, teaches the method of Claim 1 above.
Further, Tzirkel ‘832 teaches using non-acoustical sensor data to identify at least one of the estimated location or the type of the particular object.  (para [0058], “processor obtains further sensor data…optical data from a camera 47a or Lidar sensor 47b or data from a radar sensor 47c” & “processor 44 has a sensor data fusion model 44h which provides fused data based on a fusion of the further sensor data of the at least one acoustic source 41 with the selected audio data of the at least one acoustic source 41 [to] provide a verification of the correctness of the urgency estimation” & para [0065], “verify the location of the acoustic source relative to the vehicle and/or the type of the acoustic source”).
As per Claim 3, Tzirkel ‘832, as modified, teaches the method of Claim 2 above. 
However, Tzirkel ‘832 does not explicitly disclose wherein the non-acoustical sensor data is received from the one or more other vehicles.  Regardless, Dougherty ‘371 teaches that each cooperating autonomous vehicle “may include a plurality of sensors 102-138… [including] one or more cameras 122, 136 or other optical sensors…object detection and ranging sensors, such as radar 132, lidar 138…[and] microphones 124, 134” (para [0064]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include wherein the non-acoustical sensor data is received from the one or more other vehicles.  Dougherty ‘371 explicitly suggests that “a sensor in [another autonomous] vehicle [may] provide a sensor capability that is not possessed by the autonomous vehicle, and that receiving data from the sensor of the [other autonomous] vehicle would be beneficial for safety or operational performance of the autonomous vehicle” (Dougherty ‘371, para [0034]).  Tzirkel ‘832 would desire such sensor data which is “capable of detecting a variety of information useful for navigation and collision avoidance”. (Dougherty ‘371, para [0064]) to “best leverage the sensors of each vehicle” (Dougherty ‘371, para [0033]).  
As per Claim 4, Tzirkel ‘832, as modified, teaches the method of Claim 1 above.
Further, Tzirkel ‘832 teaches identifying the type of the specific sound (para [0056], “processor 44…determine a type of the at least one acoustic source” & para [0060], e.g., “shout or cry of a person”).
As per Claim 5, Tzirkel ‘832, as modified, teaches the method of Claim 4 above.
Further, Tzirkel ‘832 teaches wherein the specific sound type is a horn honk or a siren noise. (para [0060], “a horn or a screech in the environment”). 
As per Claim 6, Tzirkel ‘832, as modified, teaches the method of Claim 1 above.
However, Tzirkel ‘832 does not explicitly disclose wherein identifying the estimated location3 includes evaluating the received audio sensor data according to positions of each acoustical sensor of an array of sensors from each of the one or more other vehicles.  Regardless, Tzirkel ‘832 discloses an “audio sensor arrangement 40 including audio sensor arrays 40a-40d for sensing an acoustic signal 41a [] from an acoustic source 41 [where e]ach of the acoustic sensor arrays 40a-40d is arranged at a distinct location [and e]ach of the audio sensor arrays 40a-40d may include one or more audio sensors, for example microphones” and each of the “audio sensor arrays 40a-40d…generate acoustic signal data 41b” (para [0047], emphasis added).  In this vein, “at least two audio sensor arrays 40a-40d may be used to determine [by the processor 44] receiving directions of the acoustic source 41 for each of the at least two audio sensor arrays 40a-40d [] to determine the location of the acoustic source 41” (para [0048]) and the “processor 44 determines the range between the vehicle 10 and the [] acoustic source 41 based on triangulation using at least two of the audio sensor arrays 40a-40d” (para [0052]).  Accordingly, given a distinct position of a first audio sensor (e.g., FIG. 2, “audio sensor array 40b”), a distinct position of a second audio sensor (e.g., FIG. 2, “audio sensor array 40d”), a distance therebetween (See FIG. 2, i.e., distance known for the depicted audio sensor arrangement 40), a receiving direction of the acoustic source 41 from the first audio sensor, and a receiving direction of the acoustic source 41 from the second audio sensor, a location of the acoustic source 41 may be determined (i.e., via triangulation).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include wherein identifying the estimated location4 includes evaluating the received audio sensor data according to positions of each acoustical sensor of an array of sensors from each of the one or more other vehicles.  Triangulation, using at least two audio sensor arrays, to determine a location of an acoustic source is established.  Incorporating such known components/functionality (e.g., audio sensor arrangement 40, etc.) associated with one autonomous vehicle (i.e., Tzirkel’s ‘832 vehicle 10) into others (e.g., Hermann’s vehicles 101) leads to expected results (e.g., multiple vehicles determining a location of a same acoustic source).  In the context of multiple vehicles 101, Hermann ‘363 suggests that “multiple vehicles 101 in an area recognizing a same [sound] event could be used…to improve accuracy of an approximation of a [sound] location, e.g., by using…known triangulation techniques” (para [0014]).
As per Claim 7, Tzirkel ‘832, as modified, teaches the method of Claim 1 above.
However, Tzirkel ‘832 does not explicitly disclose wherein the evaluating is further based on a pose of the vehicle and poses of each of the one or more other vehicles.  Regardless, Hermann ‘363 teaches that since the “[i]ntensity of [a] recorded sound could vary for [each] given vehicle 101 due to real world factors such as the vehicle orientation…collected data 115 may include attributes for use in audio data compensation such as…compass heading (NSWE bearing), or orientation of the vehicle 101, e.g., microphone orientation relative to the [sound] location 195” (para [0012]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include wherein the evaluating is further based on a pose of the vehicle and poses of each of the one or more other vehicles.  As suggested by Hermann ‘363, Tzirkel ‘832 would desire such further evaluation to “compensate for potential system errors” in measured audio signal levels at the vehicle(s). (Hermann ‘363, para [0012]). 
As per Claim 8, Tzirkel ‘832, as modified, teaches the method of Claim 1 above.
However, Tzirkel ‘832 does not explicitly disclose identifying a first likelihood region as the estimated location of the specific sound based on the audio sensor data obtained from the perception system of the vehicle; identifying one or more additional likelihood regions as the estimated location of the specific sound based on the audio sensor data received from each of the one or more other vehicles; and comparing the first likelihood region and the one or more additional likelihood regions to identify a highly localized region as the estimated location of the particular object.  Regardless, in line with Claim 6 above, a “[sound] detection system 100” including “[o]ne or more vehicles 101” (para [0008]) may “gather collected data 115 from one or more vehicles 101 [] to estimate a [sound] location 195” (para [0009]).  In particular, Hermann ‘363 suggests that “multiple vehicles 101 in an area recognizing a same [sound] event could be used…to improve accuracy of an approximation of a [sound] location” (para [0013]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include identifying a first likelihood region as the estimated location of the specific sound based on the audio sensor data obtained from the perception system of the vehicle; identifying one or more additional likelihood regions as the estimated location of the specific sound based on the audio sensor data received from each of the one or more other vehicles; and comparing the first likelihood region and the one or more additional likelihood regions to identify a highly localized region as the estimated location of the particular object.  As acknowledged by Hermann ‘363, “triangulation techniques, use of a sensor array…may have reasonable margins of error and/or provide an identification of approximation of a location within a reasonable degree of certainty” (para [0020]).  Practically, each location estimation associated with each respective vehicle 101 is a respective “likelihood region”.  As suggested by Hermann ‘363, combining “likelihood region” results from multiple vehicles to realize a more accurate likelihood region would be expected in the art (e.g., to reduce the effects of error associated with one or more location estimates).
As per Claim 9, Tzirkel ‘832, as modified, teaches the method of Claim 1 above.
However, Tzirkel ‘832 does not explicitly disclose determining whether the specific sound relates to operation of the vehicle in the autonomous driving mode.  Regardless, Hermann ‘363 discloses using “comparisons including stored information relating to parameters of collected data 115 to identify the collected data as abnormal, i.e. not likely related to a vehicle 101 system…[f]or example…engine knock” (para [0016]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include determining whether the specific sound relates to operation of the vehicle in the autonomous driving mode.  Tzirkel ‘832 seeks to “determine whether an intervention of the vehicle system is required” (para [0002]).  Tzirkel ‘832 may desire such “comparisons” to only respond to “abnormal” sound events (i.e., sound events not related to normal vehicle 10 operation).
As per Claim 10, Tzirkel ‘832, as modified, teaches the method of Claim 1 above.
However, Tzirkel ‘832 does not explicitly disclose changing a driving operation of the vehicle in response to determining that the specific sound relates to the operation of the vehicle in the autonomous driving mode.  Regardless, similar to Claim 9, Hermann ‘363 suggests using “comparisons including stored information relating to parameters of collected data 115 to identify the collected data as abnormal” (para [0016]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include changing a driving operation of the vehicle in response to determining that the specific sound relates to the operation of the vehicle in the autonomous driving mode.   Tzirkel ‘832 seeks to “determine whether an intervention of the vehicle system is required” (para [0002]).  Substituting one sound (i.e. specific sound relating to operation of the vehicle) for another (e.g., stored sound information identified as abnormal) leads to expected results (i.e., vehicle intervention possible for sounds defined as “abnormal”).  
As per Claim 12, Tzirkel ‘832, as modified, teaches the method of Claim 1 above.
However, Tzirkel ‘832 does not explicitly disclose transmitting the obtained audio sensor data to (i) at least one of the one or more other vehicles, or (ii) a back-end server system remote from the vehicle and the one or more other vehicles.  Regardless, Hermann ‘363 discloses that its vehicle 101 may provide collected data 115 “via a network 120 to a server 125” which “may gather collected data 115 from one or more vehicles 101 to identify or estimate a [sound] location 195” (para [0009]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include transmitting the obtained audio sensor data to (i) at least one of the one or more other vehicles, or (ii) a back-end server system remote from the vehicle and the one or more other vehicles.  One may have done so to realize the computational resources of a server system versus an on-board computer.

  
As per Claim 13, Tzirkel ‘832, as modified, teaches the method of Claim 12 above.
However, Tzirkel ‘832 does not explicitly disclose transmitting a set of non-acoustical sensor data to (i) the at least one of the one or more other vehicles, or (ii) to the back-end server system.  (Here, Examiner points Applicant to the citations and rationale in Claim 3 above regarding such recitations).
As per Claim 14, Tzirkel ‘832, as modified, teaches the method of Claim 12 above.
However, Tzirkel ‘832 does not explicitly disclose selecting the one or more other vehicles based on at least one of a proximity to the vehicle, an estimated proximity to the particular object, a driving condition, or an environmental condition.  Regardless, Hermann ‘363 teaches that its computer “may receive collected data 115 from one or more vehicles 101 within a predefined proximity to a [sound] location 195 for a period of time” “to identify or estimate a [sound] location” (para [0009]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include selecting the one or more other vehicles based on at least one of a proximity to the vehicle, an estimated proximity to the particular object, a driving condition, or an environmental condition.  Practically, the collected data 115 is more relevant to “vehicles 101 in an area recognizing a same [sound] event” (Hermann ‘363, para [0013]).
As per Claim 17, Tzirkel ‘832, as modified, teaches the method of Claim 1 above.
However, Tzirkel ‘832 does not explicitly disclose wherein receiving the audio sensor data from one or more other vehicles includes one of (i) directly receiving the audio sensor data from the one or more other vehicles, or (ii) indirectly receiving the audio sensor data from a back-end server system.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding such recitations, i.e., V2V). 
As per Claim 19, Tzirkel ‘832, as modified, teaches [a] method of assisting one or more vehicles operating in an autonomous driving mode (para [0001], “controlling partially or fully autonomous vehicles” & para [0039], “vehicle 10 is an autonomous vehicle…Level Four or Level Five automation system”) as follows:
Initially, Tzirkel ‘832 as modified teaches receiving, by one or more processors of a server system, audio sensor data from a set of vehicles each operating in an autonomous driving mode, the received audio sensor data having been detected by one or more acoustical sensors of a perception system of each vehicle of the set of vehicles, the received audio sensor data including direction-of-arrival and timestamp information regarding a detected sound from an external environment of each corresponding vehicle; evaluating, by the one or more processors, the received audio sensor data based on locations of the vehicles associated with the timestamp information to identify an estimated location in the external environment at which a specific sound emanated and a particular object that likely issued the specific sound; and transmitting, to the set of vehicles, the estimated location of the specific sound and at least one of a type of the specific sound and a type of the particular object.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations.  Further, Hermann ‘363 explicitly suggests a server-based implementation in the context of a plurality of vehicles 101 (FIG. 1 & para [0013])). 
As per Claim 20, Tzirkel ‘832, as modified, teaches the method of Claim 19 above.
However, Tzirkel ‘832 does not explicitly disclose identifying a plurality of likelihood regions as the estimated location of the specific sound based on the audio sensor data received from each of the vehicles in the set; and comparing the plurality of likelihood regions to identify a highly localized region as the estimated location of the particular object; wherein transmitting the estimated location comprises transmitting the highly localized region to the set of vehicles.  (Here, Examiner points Applicant to the citations and rationale in Claim 8 above regarding said substantially similar recitations).   
As per Claim 21, Tzirkel ‘832, as modified, teaches the method of Claim 19 above.
However, Tzirkel ‘832 does not explicitly disclose determining whether the specific sound relates to operation of a given one of the set of vehicles. (Here, Examiner points Applicant to the citations and rationale in Claim 9 above regarding said substantially similar recitations). 

Claims 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tzirkel ‘832 in view of Dougherty ‘371 and Hermann ‘363, as applied herein, and further in view of U.S. Patent Application Publication No. 2021/0109187 to Watt et al. (hereinafter Watt ‘187).  
As per Claim 11, Tzirkel ‘832, as modified, teaches the method of Claim 9 above.
However, Tzirkel ‘832 does not explicitly disclose using the determination that the specific sound relates to the operation of the vehicle in the autonomous driving mode in a reinforcement learning process.  Regardless, Watt ‘187 discloses an “audio computing system [] associated with the autonomy system of an autonomous vehicle” that “in a noisy environment filled with a multitude of sounds…the audio computing system can use sound data based on sound detected by an array of microphones to determine the type and location of certain classes of sounds (e.g., emergency signal sounds).” (para [0023]).  In particular, Watt ‘187 describes “source sounds” as including “sounds that are associated with one or more sounds determined to be useful or significant” and “background sounds” as including “noise and/or any other sound not determined to be useful or significant” (para [0026], e.g., “background sounds” may include the “sound of devices (e.g.,…vehicle motor sounds…) operated near the plurality of microphones”).  In this vein, Watt ‘187 teaches that the “audio computing system can use one or more  pattern recognition techniques (e.g., one or more machine-learning models configured and/or trained to recognize source sounds) to analyze one or more sound[s] including the amplitude and frequency of the one or more sounds to identify source sound and/or background sound” (paras [0036] and [0040]).  More specifically, Watt ‘187 suggests that its “machine-learned audio processing model can be continually trained and improved…using  relevant training data including sound samples of a variety source sounds (e.g., ambulances) and background sounds (e.g., crowd noise)…[and] readily revised as new training data becomes available” (para [0063]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include using the determination that the specific sound relates to the operation of the vehicle in the autonomous driving mode in a reinforcement learning process.  In view of Watt ‘187, any sound related to the operation of an autonomous vehicle may be designated a “background sound” and a machine learning model may be revised/continually trained for such sounds to accurately identify source sounds and/or background sounds.  Similar to Tzirkel ‘832, Watt ‘187 contemplates control of its vehicle to perform actions in response to a detected sound (para [0023]).        
As per Claim 15, Tzirkel ‘832, as modified, teaches the method of Claim 14 above.
However, Tzirkel ‘832 does not explicitly disclose pre-processing the obtained audio sensor data to perform one or more of noise cancellation, filtering, signal averaging or signal boosting.  Regardless, Watt ‘187 discloses that its “audio computing system can filter the background sounds” (para [0057] & para [0100], “noise filtering techniques”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include pre-processing the obtained audio sensor data to perform one or more of noise cancellation, filtering, signal averaging or signal boosting.  One would have done so since “sound data that includes less noise can result in less usage of computational resources including memory resources, processor resources, and/or bandwidth used to transmit the sound data between systems” (Watt ‘187, para [0064]).  
As per Claim 16, Tzirkel ‘832, as modified, teaches the method of Claim 15 above.
Further, Tzirkel ‘832 teaches wherein the pre-processing includes pre-processing multiple samples of the obtained audio sensor data to account for one or more of (i) changes over time in positioning of the one or more acoustical sensors of the perception system of the vehicle, (ii) signal attenuation, or (iii) a Doppler shift caused by relative movement of the particular object and the vehicle. (para [0057], “process is iteratively repeated by the processor 44 until a clear, i.e.,…urgency estimation is possible” & para [0056], “urgency estimation may involve an urgency related processing of the audio data based on a pitch variation under doppler impact”).
As per Claim 18, Tzirkel ‘832, as modified, teaches the method of Claim 1 above.
However, Tzirkel ‘832 does not explicitly disclose evaluating a change in the specific sound over time; and controlling operation of the vehicle in the autonomous driving mode includes adjusting operation of the vehicle in the autonomous driving mode based on the change in the specific sound over time.  Regardless, Watt ‘187 teaches generating control signals to control its vehicle to perform actions when a sound (e.g., emergency signal sound) is detected. (para [0023]).  In this vein, Watt ‘187 discloses detection of its sounds via machine-learned models (para [0040]) which are “continually trained and improved…using  relevant training data including sound samples of a variety source sounds (e.g., ambulances) and background sounds (e.g., crowd noise)…[and] readily revised as new training data becomes available” (para [0063]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzirkel ‘832 to include evaluating a change in the specific sound over time; and controlling operation of the vehicle in the autonomous driving mode includes adjusting operation of the vehicle in the autonomous driving mode based on the change in the specific sound over time.  Tzirkel ‘832 would desire such a result since “the state of the environment is dynamic, and the sounds that are present in the environment can change over time” (Watt ‘187, para [0003]).  Accordingly, “operation of a vehicle may rely on an accurate determination of the state of the representations of the environment over time” (Id.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        




/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.04(I), “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed…” & MPEP 2111.04(II), “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”
        2 “[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” (MPEP 2106.04(a)(2)(III)).
        3 See “Claim Interpretation” section herein, i.e., further “evaluating” step lacks patentable weight.   
        4 See “Claim Interpretation” section herein, i.e., further “evaluating” step lacks patentable weight.